—Motion by the defendant third-party plaintiff, inter alia, on appeals from an order of the Supreme Court, Rings County, dated November 28, 2000 (App Div Docket No. 2000-11117), and a judgment of the same court, dated March 23, 2001 (App Div Docket No. 2001-07337), to dismiss the appeal from the order on the ground that the third-party defendant is not aggrieved by the order or that the order has been superseded by the judgment. By decision and order of this Court dated November 13, 2001, the branch of the motion which was to dismiss the appeal from the order was held in abeyance, and was referred to the Justices hearing the appeals for determination upon the argument or submission of the appeals.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeals, it is
Ordered that the branch of the motion which is to dismiss the appeal from the order dated November 28, 2000, is denied as academic in light of the decision on the appeal (see Richards *480v Daily News Distrib. Corp., 294 AD2d 479 [decided herewith]). Florio, J.P., S. Miller, Schmidt and Cozier, JJ., concur.